DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 7/15/2021. Claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103673090; [Awano hereinafter, see English translation].
Regarding claim 1:
Awano discloses an integrated intelligent building management system (abstract; figures), comprising: 
at least one positioning device (120 in fig 1), disposed in an area inside a building (para 31,38), when at least one target person is detected in the area, and configured to set a device-assigned ID to the target person (para 49,50 partially reproduced herein {calculates the moving speed and additional identification symbol and then output to the moving amount}), to record a movement information of the target person according to a sampling rate, and to upload the device-assigned ID and the movement information according to a first uploading frequency (para 47 {human detecting part 131 based on the photographing unit 120 per predetermined time input image information}; para 66 {… each predetermined time (e.g., 30 seconds)}), wherein the movement information comprises a location coordinate and a coordinate of leaving a positioning range of the target person (para 47-48); 
at least one intelligent building kit (131-133 in fig 3), connected with the at least one positioning device (paragraph 46-49), continuously receiving the device-assigned ID and the movement information of the target person from the positioning device, and configured to compute a moving track and an average moving speed of the target person in the positioning range of the positioning device according to the location coordinates of the target person in multiple past time periods (para 49 {a past (e.g., I seconds before) all combinations of calculated position of the human}; para 55 {the average value of the estimation unit 135 from the moving track input information}), when a plurality of the device-assigned IDs uploaded by a plurality of the positioning devices adjacent to each other are determined to be corresponding to a same target person according to the coordinate of leaving the positioning range, the moving track, and the average moving speed, transforming the multiple device-assigned IDs to a kit-assigned ID, and to upload the kit-assigned ID and the movement information of the target person according to a second uploading frequency (para 139 {control unit 130 of the mobile track position B and imaging time associated to and as estimation after processing of the candidates stored in the storage .. a predetermined number of times (e.g. 5 times) shooting is finished}); and 
an intelligent building system (system in fig 1, fig 3 [comprising 130,140]), comprising a data manager and connected with the at least one intelligent building kit, and configured to continuously receive the kit-assigned ID and the movement information of the target person from the intelligent building kit (140 in fig 3), to compute the moving track and the average moving speed of the target person in a responsible area of the intelligent building kit according to the location coordinate of the target person in the multiple past time periods, and when a plurality of the kit-assigned IDs uploaded by a plurality of the intelligent building kits adjacent to each other are determined to be corresponding to the same target person according to the coordinate of leaving the positioning range, the moving track, and the average moving speed, to establish an information connection for the multiple kit-assigned IDs (para 139 {control unit 130 of the mobile track position B and imaging time associated to and as estimation after processing of the candidates stored in the storage …}; para 191), 
wherein the intelligent building kit comprises an edge computation module, configured to select an environment optimization parameter (para 55,56) correspondingly in real-time to execute an intelligent control procedure (para 167,187) to the area according to a population density and a person activity level in the area (para 193 {person at density (average number) per unit area}; para 194,200; and see throughout the disclosure).
Regarding claim 2:
Awano discloses all the subject matter as above and wherein the environment optimization parameter is corresponding to an air-conditioning temperature and a fan speed of the area (para 30,46,55). 
Regarding claim 20:
Awano discloses all the subject matter as above and wherein the intelligent building kit is configured to upload a calculation and control content executed by the edge computation module with respect to all the areas in the monitoring range according to the second uploading frequency, and the intelligent building system is configured to execute a compensating calculation and control procedure for the edge computation module through the data manager (para 74 [for different areas and moving quantity, adjustment to air conditioner is compensation]; para 167 [fan speed adjust]; and see throughout disclosure).


Allowable Subject Matter
Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vanderwater et al. (US 2015/0172856) discloses a system and method for calculating and broadcasting an area’s population density based on cell signal.
Krasadakis (US 10,985,938) discloses a smart building visual and contextual team identification system and method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/HIRDEPAL SINGH/           Primary Examiner, Art Unit 2631